Citation Nr: 1244098	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2009, the Board remanded the claim for additional development.

In a decision in September 2011, the Board denied the claim.  The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2012 in an order, the Court granted a Joint Motion for Remand, vacated the Board's decision, and remanded the matter for readjudication consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was last examined by VA in February 2008.  A reexamination is needed to verify the current severity of the disability.  38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since December 2007. 

2.  Afford the Veteran a VA psychiatric examination to determine the severity of PTSD.  

The Veteran's file must be made available to the VA examiner for review. 


3.  After the development is completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


